Case 7:16-cr-O0666-KMK Document 288 Filed 02/06/20 Page 1 of 2

United States District Court for the soutuERN
District of ‘NEW YORIa-
. File Number _16-CR-666 (kmk-)
. DANTE MCNAIR

 

 

 

 

mROUYE Plaintiff .
v. Notice of Appeal
UNITED: STATES OF AME REL fant |
Notice is hereby given that PLAINTIFF (here

name all parties taking the appeal) _, (plaintiffs) (defendants) in
the above named case,* hereby appeal to the United States Court of
Appeals for the pnp _ Circuit (from the final judgment) (from
an order (describing it)) entered in this action on the 10th day
of JAN 20 99 ‘

(s) NONE
Attorney for,
Addtess:

 

[Note to inmate filers: If you are an inmate confined in an
institution and you seek the timing benefit of Fed. R. App. P. .
4(c){(1), complete Form 7 (Declaration of Inmate Filing) and file
that declaration along with this Notice of Appeal.]

oa Po
[i Ay “F309 2020 (ind
bo |

Lah,

Lobes
Vit
Raver

 

* See Rule 3(c) for permissible ways of identifying appellants...

 
PAT ew

syspage 2012 _ 4

  

#|DOLUAR
,

 
   
  
 
  

   

ge ah
mime} | DOLL
gm al

n
»
AR «

         
  
 

    
   

Met

  
       

    
      
 

   

 

78214-0544
White Plains, NY 10607

Clerk Of Court
300 Quarropas ST
United States

 

0. box [000
Shite Deer, PA (7897

¢

 

WSC Allenaisod low

2

 
